Citation Nr: 1109681	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO. 09-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963. He died in the year 2000. The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The RO denied the appellant's claim for service connection for the cause of the Veteran's death. A notice of disagreement was received in February 2007. A statement of the case was issued in November 2008. A VA Form 9 was received in December 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's terminal leukemia was caused by in-service exposure to benzene in performing his duties as an aircraft mechanic.

The Veteran's service personnel records indicate that his military occupational specialty for his period of active service was aircraft mechanic. Very detailed records of performance evaluation include assessment of the Veteran's proficiency level and progress in many areas, including categories of selecting, applying, and caring for tools, and identifying and using common and special aircraft hardware, hoses, tubing and fittings, rubber products, synthetic materials, and, importantly for the matter on appeal, cleaning solvents, oils, greases, and abrasives.

The Veteran's surviving spouse has submitted a copy of a booklet from the Leukemia and Lymphoma Society stating that chronic, high exposure to benzene, usually in industrial settings, can cause acute myelogenous leukemia, and that government regulations in the workplace are intended to prevent this exposure.

The Veteran's death certificate,  which is consistent with underlying records of medical treatment, indicates that the Veteran died in 2000 of acute myelomononcytic leukemia, with an onset of approximately 2 1/2 years prior to death. No additional underlying or contributing cause of death is listed.

The death certificate indicates that the Veteran's civilian occupation was an aircraft inspector.  The Board is unable to ascertain the Veteran's immediate post-service occupation, nor its resulting level of exposure to toxins, if any.  Although in September 2008, the appellant was advised to provide any information as to the Veteran's in-service exposure, she did not respond.

In a letter dated in May 2006, Allen L. Greenberg, M.D., wrote as follows:

[The Veteran] was a patient of mine whom I had treated in 1999 and in 2000 for relapsed acute myelogenous leukemia. He ultimately succumbed to his disease. He had a prior stem cell transplant. He had a history of exposure to benzene while working as an airplane mechanic in the military service 35 years prior to his diagnosis. It is at least as likely as not that this veteran's acute myelogenous leukemia was a result of his exposure to this benzene.

Additional letters and treatment records in the claims file indicate that Dr. Greenberg was a treating physician of the Veteran, and practiced as a specialist in the area of oncology-hematology. 

The Board is unable to ascertain if the full set of the Veteran's records of treatment for leukemia at Dr. Greenberg's oncology-hematology practice and the Veteran's terminal treatment records have been obtained.  Upon remand, the RO/AMC will secure all such records.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, because there is competent lay and medical evidence to indicate that the Veteran's death may be related to in-service exposure to benzene, a VA medical opinion from an oncologist-hematologist is required in this matter, following all other development. See 38 U.S.C.A. 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant:

a. Identify all records of treatment for leukemia, and all records of terminal treatment of the Veteran, to include treatment with Dr. Greenberg, Dr. Dennis, and Dr. Melo, practicing together as an oncology-hematology group in Plantation, Florida; and physicians at the Memorial Cancer Institute, at which Dr. Greenberg also has practiced; and at Broward General Medical Center.

After obtaining any appropriate authorizations for release of medical information, obtain records from each health care provider the appellant identifies. 

The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

b. Provide information as to the Veteran's post-military service employment beginning August 1963 and continuing thereafter, to include but not limited to the position titles and name of employer; the location of such employment; the length of time employed by such employers, and whether the Veteran repaired or maintained any aircraft, prior to his appointment as aircraft inspector. 

The appellant may submit any other information that is not currently of record as to the degree of benzene or other toxic exposure sustained by the Veteran during his military service from August 1959 to August 1963.

The RO/AMC will then conduct any appropriate research into the determination of the Veteran's post-service exposure to benzene and any other toxic agents while employed in both service and post-service aircraft maintenance, repair and inspection.  This includes any governmental agency or records depositories noted by the RO/AMC that may have information as to such exposure - for example, the Department of the Air Force and its Office of the Surgeon General; the National Archives; the National Occupational Health and Safety Commission; and the National Academy of Science.	


2. Once all available medical records have been received, arrange for the claims file to be forwarded to a physician specializing in oncology-hematology for the purpose of determining whether the Veteran's in-service exposure to benzene caused or contributed substantially or materially to his death generally, or to his myelomonocytic leukemia specifically.
 
The following considerations will govern the physician's review:
   
(a) The claims file and a copy of this remand will be made available to the physician, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The physician will indicate whether he agrees or disagrees with Dr. Greenberg's May 2006 opinion that it is at least as likely as not that this Veteran's acute myelogenous leukemia was a result of his in-service exposure to benzene in his duties while working as an aircraft mechanic. The physician will provide a full rationale for his or her conclusion.

(c) The physician is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 



(d) In all conclusions, the physician must identify and explain the medical basis or bases, with identification of the evidence of record. The physician is to specifically address in his or her conclusion the purpose of the examination-to determine whether the Veteran's in-service exposure to benzene caused or contributed substantially or materially to his death generally, or to his myelomonocytic leukemia specifically. 

(d) If the physician is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, the appellant and her representative must provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The appellant is advised while the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim.  If a claimant wishes assistance, she cannot passively wait for it in circumstances where she should have information that is essential in obtaining the evidence requested by VA.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  Further, under the law, a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A.
 § 5107(a). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


